Citation Nr: 1745080	
Decision Date: 10/11/17    Archive Date: 10/19/17

DOCKET NO.  13-13 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel




INTRODUCTION

The Veteran had active duty service from September 1956 until March 1959, March 1959 to March 1965, June 1965 to February 1974.  The Veteran died in March 2010.  The appellant is his surviving spouse. 

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In November 2015, the Board remanded the claim for additional development.   Specifically, the Board remanded the claim to afford the appellant a hearing.  In August 2017, the appellant was scheduled for a videoconference hearing.  However, she failed to report for her hearing.  Accordingly, the Board may proceed.  See 38 C.F.R. § 20.704 (2016).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's certificate of death shows that he died in March 2010.  The certificate of death lists the immediate cause of death as CNS (central nervous system) failure, and the underlying causes of death as brain metastases, and cancer of the lung.   

The appellant asserts that the Veteran's cause of death is related to his service, to include as due to exposure to asbestos while aboard ships during service, and as due to exposure to Agent Orange during service in Vietnam.  With regard to exposure to Agent Orange, she argues that the Veteran's ship, the U.S.S. Robert H. McCard, docked at Cam Ranh Bay and DaNang, such that the claim should be granted based on the presumptions for service connection that include lung cancer, afforded to veterans who are presumed to have been exposed to Agent Orange.  See appellant's appeal (VA Form 9), dated in April 2013; 38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).   

As an initial matter, in claims involving exposure to asbestos, it must be determined whether or not service records demonstrate that a veteran was exposed to asbestos during service.  See VBA's Adjudication Procedure Manual, M21-1, IV.ii.2.C9.i.  The Veteran's personnel file is highly relevant to the claim of exposure to Agent Orange.  However, the Veteran's personnel file is not of record.  On remand, his personnel file should be obtained.  38 U.S.C.A. § 5103A (West 2015); 38 C.F.R. § 3.159 (c)(1), (2), (3); Bell v. Derwinski, 2 Vet. App. 611 (1992); see also VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995).  

With regard to the claim of exposure to Agent Orange, VA recognizes lung cancer as presumptively due to herbicide exposure, subject to the rebuttable presumption provisions of 38 C.F.R. § 3.307 (d).  See 38 C.F.R. § 3.309 (e) (2016).

A veteran who served on active duty in the Republic of Vietnam from January 9, 1962 to May 7, 1975 is presumed to have been exposed to an herbicide agent, absent affirmative evidence to the contrary.  See 38 C.F.R. § 3.307 (a)(6)(iii).  "Service in the Republic of Vietnam" includes service in the waters offshore and other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  Id.  It is well established that one must have set foot on the landmass of Vietnam or have been present in the inland waterways of that country for the presumption of herbicide exposure to apply.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 129 S. Ct. 102 (Jan. 21, 2009).

For purposes of adjudicating claims involving veterans serving aboard U.S. Navy vessels, VA distinguishes between "brown water" Navy vessels (smaller vessels that operated on the muddy, brown-colored inland waterways of Vietnam) and "blue water" Navy vessels (larger gun line ships and aircraft carriers, which operated on the blue-colored waters of the open ocean).  See Veterans Benefits Administration (VBA) Compensation and Pension Training Letter 10-06, at 3 (Sept. 9, 2010).  Brown water Navy veterans are entitled to a presumption of exposure to herbicides as a matter of course.  For the presumption to be extended to a blue water Navy veteran, the evidence must show that the Veteran's ship operated temporarily on the inland waterways of Vietnam or that it docked to the shore or a pier.  Id.  

According to the National Personnel Records Center (NPRC), the Veteran served in the official waters of the Republic of Vietnam while aboard the USS Robert H. McCard.  However, in May 2011, the National Personnel Records Center (NPRC) indicated that they were unable to determine whether or not the Veteran served in the Republic of Vietnam.  It was noted that he served aboard the USS Robert H. McCard (DD 822) from January 1, 1968 to February 15, 1968, from March 3, 1968 to March 27, 1968, and from April 14, 1968 to May 3, 1968, and that the McCard was in the waters of the Republic of Vietnam during this time frame. 

The NPRC could find no conclusive proof of in-country service and, a review of VA's Agent Orange: Alphabetized Ships List shows that the USS Robert H. McCard is not currently listed in VA's list of vessels recognized as having brown water service.  See www.publichealth.va.gov/exposures/agentorange/shiplist/list.asp (last updated in September 2017).  

However, the presumption of Agent Orange exposure should not be denied solely because a veteran's ship is not on this list.  Rather, this list is continuously being updated, and it should not be considered dispositive of the claim.  

VA Training Letter 10-06 (September 9, 2010) provides specific guidance for VA's development and processing of disability claims based on herbicide exposure from Veterans with service in the Navy during the Vietnam era.  The development includes sending a request to the Army and Joint Services Records Research Center (JSRRC) for review of deck logs.  

In addition, the VA Adjudication Procedure Manual M21-1MR directs that if the status of a particular body of water is not clear, the claim should be submitted to the Compensation Service for administrative review.  See M21-1MR, IV.ii.1.H.2.c. (updated March 3, 2017).

It does not appear that the required development has been completed in this case.  There is no record of a JSRRC memorandum, and there is no indication that the claim was ever submitted to the Compensation Service for administrative review.  The Board therefore finds that a remand is necessary for development consistent with VA Training Letter 10-06 and M21-1MR, to determine if the Veteran was stationed in "brown waters" or "blue waters" during his service in Vietnam, or was otherwise exposed to herbicides.

Additionally, it appears that there is some indication that the appellant has relocated since the last contact was made with her.  A May 2016 email suggests that the appellant had relocated to El Paso, Texas from Gainesville, Georgia.  As such, such an effort should be undertaken to locate the appellant, to the extent possible.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to locate the current address for the appellant.  

2.  Request the Veteran's complete service personnel records from the National Personnel Records Center (NPRC). If the records are unavailable from NPRC, the appellant should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents, should be made in the claims file.  All such available records should be associated with the claims folder.

3.  Determine the Veteran's period(s) of service aboard the USS Robert H. McCard (DD 822), and then contact the JSRRC, NARA (National Archives and Records Administration), or other appropriate repository and request the command history, all relevant deck logs, and muster rolls/personnel diaries for the U.S.S. Robert H. McCard (DD 822) including all movements and operations conducted during the time period(s) that the Veteran is determined to have served aboard that ship.  If such records are not ultimately obtained, the appellant should be notified pursuant to 38 C.F.R. § 3.159(e) (2016). 

4.  After the development in the first three paragraphs of this remand has been completed, submit the claim to the Director of the Compensation Service for review of all relevant evidence obtained, to determine whether it is at least as likely as not that the USS Robert H. McCard (DD 822) may be considered to have been operating in "inland waters" of Vietnam during the Veteran's period(s) of service aboard that ship, or otherwise had any exposure to herbicides. 

5.  Thereafter, when all of the development requested has been completed, readjudicate the appeal in light of all additional evidence added to the claims file.  If the benefits sought are not granted, the appellant and her representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




